DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 ll. 11-12, it is indefinite as to whether the "capacitor structure" refers to the “multi-layer temperature-dependent capacitor structure” in claim 1 ll. 10 or can include some other single-layer capacitor structure.  For purpose of examination the former interpretation will be used. 
Claim 1 recites the limitation "capacitor structure" in ll. 11-12.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3 ll. 2, it is indefinite as to whether the “multi-layer capacitor structure” refers to the “multi-layer temperature-dependent capacitor structure” in claim 1 ll. 10 or can include some other temperature independent capacitor structure.  For purpose of examination the former interpretation will be used. 

Claim 3 recites the limitation "multi-layer capacitor structure " in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4 ll. 2, it is indefinite as to whether the “capacitor structure” refers to the “multi-layer temperature-dependent capacitor structure” in claim 1 ll. 10 or can include some other temperature independent capacitor structure.  For purpose of examination the former interpretation will be used. 
Claim 4 recites the limitation “capacitor structure” in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 ll. 3, it is indefinite as to whether the “multi-layer capacitor structure” refers to the “multi-layer temperature-dependent capacitor structure” in claim 1 ll. 10 or can include some other temperature independent capacitor structure.  For purpose of examination the former interpretation will be used.
Claim 9 recites the limitation “multi-layer capacitor structure” in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 ll. 2, it is indefinite as to whether the “carrier layer structure” refers to the “passive carrier layer” in claim 1 ll. 5 or some other active layer structure.  For purpose of examination the former interpretation will be used.
Claim 13 recites the limitation “carrier layer structure” in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 ll. 1, it is indefinite as to whether the “capacitor structure” refers to the “multi-layer temperature-dependent capacitor structure” in claim 1 ll. 10 or some other active layer structure.  For purpose of examination the former interpretation will be used.
Claim 14 recites the limitation “capacitor structure” in ll. 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8, 10-11, and 15 do clear up the indefinite limitations of the parent claims. 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-2, 6-7 and 14-15 recites a “passive compensation means” which will not be interpreted as a means plus function limitation because claims 1 and 14 recite that the passive compensation means comprises a sufficient structure of a multi-layer temperature-dependent capacitor structure.  
Claim 9 ll. 2 and claim 10 ll. 2 recite a “capacitance adjustment means” which will be interpreted as a means plus function limitation because the claim uses the term “means”, “means” is modified by the functional language for adjusting capacitance, and there is no sufficient structure recited for adjusting the capacitance.  The “capacitance adjustment means” will be limited to the disclosed structure in the specification in the form of a controller.  See par [0159] in publication of the specification of the instant application US 2020/0235278.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 6379385). 
With regard to claim 1, fig. 6 of Makino discloses an actuator structure (1, 2) adapted to compensate for thermal variation in actuation displacement, the structure comprising: an active layer structure 1 comprising one or more material layers 1, each including an electroactive material (“piezoelectric element”, page 2 of Espacenet English translation) deformable (“When an electric potential is applied to this electrode, it is displaced in the height direction”, page 2) in response to electrical stimulation (“piezoelectric element sandwiched between the electrode,” page 2 of); a passive carrier layer structure (“piezoelectric element sandwiched between the electrode”, page 2) coupled to the active layer structure 1; and a passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) arranged to modify a current or voltage (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) of an electrical stimulus provided to the electroactive material (“piezoelectric element”, page 2) of the active layer structure 1 as a function of temperature (“capacitance change due to the temperature change”, page 2), to thereby compensate for said thermal variation in actuation displacement (“change in the height of the head of the stray actuator becomes stable with respect to the temperature change”, page 2), wherein the passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) comprises a multi-layer temperature-dependent capacitor structure (“capacitance between the electrodes”, page 2), and wherein said passive carrier layer structure (“electrode”, pg. 2) is adapted to form said capacitor structure (“capacitance between the electrodes”, page 2).
With regard to claim 2, fig. 6 of Makino discloses that the active layer structure 1 exhibits a thermal deformation (“if the temperature rises, the electrode material extends in the plane direction in proportion to its own coefficient of linear expansion. The piezoelectric element sandwiched between the electrodes is also expanded in the plane direction”, pg. 2) as a function of temperature (“temperature rises”, pg. 2), and wherein the passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) modifies said current or voltage as a function of temperature at a rate such as to cause a consequent variation in electrical deformation which counters said thermal deformation (“change in the height of the head of the stray actuator becomes stable with respect to the temperature change”, page 2).
With regard to claim 3, fig. 6 of Makino discloses that the multi-layer capacitor structure (“capacitance between the electrodes” of the bottom half the piezoelectric actuator, fig. 6, page 2) is arranged in electrical series with the electroactive material (piezoelectric material of the top half of the piezoelectric actuator, fig. 6) of the active layer structure 1.
With regard to claim 4, fig. 6 of Makino discloses that the multiple layers of the capacitor structure (“capacitance between the electrodes” of the bottom half the piezoelectric actuator, fig. 6, page 2) form a plurality of capacitors, preferably connected in parallel (“connected in parallel”, pg. 2).
With regard to claim 5, fig. 6 of Makino discloses that at least two of the plurality of capacitors (“capacitance between the electrodes” of the bottom half the piezoelectric actuator, fig. 6, page 2) formed by the capacitor structure have differing capacitances (“the capacitance change due to the temperature change of the piezoelectric element”, pg. 2).
With regard to claim 7, fig. 6 of Makino discloses that the passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) is further provided by a material property (“the capacitance change due to the temperature change of the piezoelectric element”, pg. 2) of one or more of the material layers (“piezoelectric element”, page 2).
With regard to claim 9, fig. 6 of Makino discloses that the actuator structure includes a capacitance adjustment means (“electric potential is applied to this electrode”, pg. 2) arranged to supply a controllable bias voltage to the multi-layer capacitor structure (“capacitance between the electrodes”, fig. 6, page 2) for thereby adjusting a capacitance exhibited by the multi-layer capacitor structure (“plurality of piezoelectric elements having the same structure are laminated, the capacitance ft of at least one of them is converted into a voltage”, pg. 2) in dependence upon the applied bias voltage (“electric potential is applied to this electrode”, pg. 2). 
With regard to claim 10, fig. 6 of Makino discloses that the capacitance compensation means (“electric potential is applied to this electrode”, pg. 2) is configured to adjust the level of the supplied bias voltage (“electric potential is applied to this electrode”, pg. 2) such that the capacitance exhibited by the capacitor structure as a function of temperature (“the capacitance change due to the temperature change of the
piezoelectric element”, pg. 2) modifies said current or voltage at a rate such as to cause a consequent variation in electrical deformation which counters the thermal variation is actuation displacement (“change in the piezoelectric actuator is corrected by the vollage or current corresponding to this change in capacitance, the change in the height of the head of the stray”, pg. 2).
	With regard to claim 11, figs. 1 and 6 of Makino discloses that the controller 6 is adapted in use to provide a persistent electrical bias to the active layer 1 structure to stimulate partial deformation of the active layer structure 1.
	With regard to claim 13, fig. 6 of Makino discloses the carrier layer structure (“electrode”, page 2) comprises one or more pre-stressed material layers (“electrode”, page 2), and wherein the carrier layer structure (“electrode”, page 2) exhibits an elasticity which varies positively with temperature (“if the temperature rises, the electrode material extends in the plane direction in proportion to its own coefficient of linear expansion.”, pg. 2), and optionally wherein at least the active layer structure exhibits a thermal expansion which varies negatively with temperature.
With regard to claim 14, fig. 6 of Makino discloses that the actuation method comprising controlling electrical stimulation of an actuator structure (1, 2), the actuator structure (1, 2) comprising an active layer structure 1 comprising one or more material layers 1, each including an electroactive material (“piezoelectric element”, page 2) deformable in response to electrical stimulation (“electric potential is applied to this electrode”, pg. 2), and a passive carrier layer structure (“electrode”, pg. 2) coupled to the active layer structure (“piezoelectric element”, page 2), and the method comprising: providing electrical stimulation (“electric potential is applied to this electrode”, pg. 2) to the active layer structure 1, wherein a current or voltage of the electrical stimulation is pre-modified as a function of temperature by a passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) to thereby compensate for thermal variation in actuation displacement of the actuator structure (“change in the height of the head of the stray actuator becomes stable with respect to the temperature change”, pg. 2), wherein the passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) comprises a multi-layer temperature-dependent capacitor structure (“plurality of piezoelectric elements having the same structure are laminated, the capacitance of at least one of them is converted into a voltage”, pg. 2), and wherein said passive carrier layer structure (“electrode”, pg. 2)is adapted to form said capacitor structure (“plurality of piezoelectric elements having the same structure are laminated, the capacitance of at least one of them is converted into a voltage”, pg. 2).
With regard to claim 15, fig. 6 of Makino discloses that the active layer structure 1 exhibits a thermal deformation as a function of temperature (“if the temperature rises, the electrode material extends in the plane direction in proportion to its awn coefficient of linear expansion. The piezoelectric element sandwiched between the electrodes is also expanded”, pg. 2), and wherein said passive compensation means (“change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance”, page 2) is adapted to modify said voltage or current as a function of temperature at a rate such as to cause a consequent variation in electrical deformation which counters the thermal deformation (“[f the change in the piezoelectric actuator is corrected by the voltage or current corresponding to this change in capacitance, the change in the height of the head of the stray actuator becomes stable with respect to the temperature change”, pg. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 6379385).
With regard to claim 6, fig. 6 of Makino does not discloses that the passive compensation means further includes a temperature-dependent resistor.
However, fig. 3 of Makino discloses that the passive compensation means (“thermistor”, page 1) further includes a temperature-dependent resistor (“thermistor”, page 1).
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the DC bias voltage applied to the piezoelectric actuator of fig. 6 of Makino with the  thermistor as taught in fig. 3 of Makino in order to provide a conventional method of adjusting, with respect to the temperature change, the DC bias voltage of the piezoelectric actuator so as to keep the head height constant.  See page 1 of Makino.  
With regard to claim 8, Makino does not disclose that the material property is an electrical permittivity which varies as a function of temperature, and optionally wherein said electrical permittivity decreases as a function of increasing temperature.
However, fig. 3 of Makino discloses that the material property is an electrical permittivity which varies as a function of temperature (“thermistor”, page 1), and optionally wherein said electrical permittivity decreases as a function of increasing temperature.
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the DC bias voltage applied to the piezoelectric actuator of fig. 6 of Makino with the  thermistor as taught in fig. 3 of Makino in order to provide a conventional method of adjusting, with respect to the temperature change, the DC bias voltage of the piezoelectric actuator so as to keep the head height constant.  See page 1 of Makino.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             5/20/2022